[This was an action in ejectment brought by Lanning against Case and others to recover land claimed by the plaintiff under land warrants.]
In this ease it was ruled: (1) That the explanatory notes of the surveyor appointed under the order of this court to retrace and plot the lines of the land in dispute, were evidence, only so far as they related to the lines arid marks on the ground, and other matters intended to explain his own work; but not to prove the possession of any of the defendants. For all other purposes the surveyor must be examined as a witness as in ordinary cases. (2) That if there be no evidence whatever to prove possession in one of the defendants in ejectment, the jury may find a verdict in his favour at the bar; so as to authorise the other defendants to examine him as a witness.
[For other ejectment cases brought by the same plaintiff against other defendants, see Cases Nos. 8,073, 8,074, 8,076.]